Case 1:20-cv-00547-REB Document 4 Filed 12/01/20 Page 1of1

“AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

 

 

for the

)

)

)

Ante Proc lAwuMGAcinnsA ?
Plaintiff(s)

Vv. Civil Action No. AO ~C(N- 257 - RE

)

)

)

om Ghee takeing
Defendant(s)

SUMMONS IN A CIVEL ACTION

To: (Defendant's name and address)

eu SIAte BALE MA
yueur ECG les VU
Diqly Ldoalvo; 8 GUL

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) -- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ,
P. 12 (a)(2) or (3) -— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: Dec. 1, 2020

Signature offClerk or Deputy Clerk

 

 
